UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 16-6225


DARREL A. WHITE,

                Plaintiff - Appellant,

          v.

DWAYNE A. TURNER, Unit Manager; JEFFREY ARTRIP, EBP Manager;
LIEUTENANT DAY; LARRY JARVIS; KELLY STEWART; E. MILLER; C.
STANLY; GILERHEART,

                Defendants - Appellees

          and

R.C.    MATHENA,    Warden;    J.B.  MESSER,    Institutional
Ombudsman/Grievance    Coordinator; CURTIS   PARR,   Regional
Ombudsman; GEORGE HINKLE, Regional Administrator/Alp; HAROLD
W. CLARKE, Director; J. WALRATH, Assistant Warden,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:14-cv-00505-MFU-RSB)


Submitted:   September 1, 2016              Decided: December 15, 2016


Before DUNCAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Darrel A. White,   Appellant Pro Se.     Richard Carson Vorhis,
Senior Assistant   Attorney General,   Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Darrel       A.     White,       a    Virginia    inmate,    filed    a    42    U.S.C.

§ 1983    (2012)        action    against       various     employees     of    Red    Onion

State Prison (ROSP) and the Virginia Department of Corrections,

alleging    violations           of       his   Eighth    and    Fourteenth      Amendment

rights.     After directing White to file an amended complaint, the

district        court    granted          the   Defendants’      motion    for       summary

judgment and denied White’s cross-motion for summary judgment.

White     now     appeals    the          district     court’s    orders       terminating

certain Defendants named in the original complaint and granting

summary judgment in favor of the remaining Defendants.                               For the

reasons that follow, we affirm.

     As an initial matter, White challenges the district court’s

construction of his amended complaint as substituting certain

Defendants named in the original complaint with other Defendants

named only in the amended complaint. *                       As a general rule, “an

amended pleading supersedes the original pleading, rendering the

original pleading of no effect.”                     Young v. City of Mount Ranier,

238 F.3d 567, 573 (4th Cir. 2001).                       The district court advised

White    that     his     amended         complaint      would   supersede      all    prior



     * Although White did not designate the relevant May 28,
2015, order in his notice of appeal, we conclude that we have
jurisdiction to review that order. See Jackson v. Lightsey, 775
F.3d 170, 175-77 (4th Cir. 2014).



                                                 3
pleadings and therefore should include all parties and claims

that he wished to address.                   Based on the caption of the amended

complaint and the specific factual allegations it raised, we

discern no error in the district court’s construction of that

complaint       as   seeking         relief        only   against    Defendants      Turner,

Artrip, Day, Jarvis, Stewart, Miller, Stanley, and Gilerheart,

and in dismissing the remaining Defendants on that basis.

       Turning to the district court’s summary judgment ruling, we

review de novo a district court’s grant of summary judgment,

viewing all facts and drawing all reasonable inferences in the

light most favorable to the nonmovant.                           Harris v. Norfolk S.

Ry., 784 F.3d 954, 962 (4th Cir. 2015).                             “Summary judgment is

proper if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a

matter of law.”          Butler v. Drive Auto. Indus. of Am., Inc., 793

F.3d     404,     408        (4th     Cir.     2015)      (internal     quotation     marks

omitted).

       Among other claims asserted in his amended complaint, White

raised    several        due        process    claims      related      to   his   security

classification          at    ROSP.          The    district    court    granted     summary

judgment on these claims based in part on our decision in Slezak

v.   Evatt,     21   F.3d       590     (4th       Cir.   1994).      Assuming,      without

deciding, that the mode of analysis applied in Slezak has been

called     into      question         by      subsequent       authority,     see,    e.g.,

                                                   4
Wilkinson v. Austin, 545 U.S. 209, 222-23 (2005), we still find

no reversible error in the district court’s ruling, see Glynn v.

EDO Corp., 710 F.3d 209, 218 n.1 (4th Cir. 2013) (“[W]e can

affirm the district court’s decision on any grounds apparent

from the record.”).         Our review of the record reveals that White

failed    to     provide    evidence         to    support      a    finding    that     the

conditions of his confinement posed an atypical and significant

hardship in relation to the ordinary incidents of prison life,

as required to establish a liberty interest giving rise to a due

process claim.          See Sandin v. Conner, 515 U.S. 472, 484 (1995);

Incumaa    v.    Stirling,       791    F.3d      517,   526-32      (4th   Cir.      2015);

Beverati    v.     Smith,   120    F.3d      500,    504     (4th    Cir.   1997).        We

therefore       conclude    that       the   court       properly     granted      summary

judgment    in     favor    of    Defendants        as    to    White’s     due    process

claims.

       Our review of the record also reveals no reversible error

in the district court’s grant of summary judgment for Defendants

as to the remaining claims raised in White’s amended complaint.

We affirm the disposition of these claims substantially for the

reasons stated by the district court.                           White v. Turner, No.

7:14-cv-00505-MFU-RSB (E.D. Va. Dec. 8, 2015).

       Accordingly, we affirm the district court’s judgment.                             We

deny     White’s       motions    for     appointment           of   counsel      and    for

transcripts       at    government       expense.          We    dispense      with     oral

                                             5
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                       AFFIRMED




                                  6